Ethridge, J.
(dissenting). I am unable to concur in the opinion or the result reached in this case. This is a suit by the appellee for the conversion of railroad scales installed by the appellee on the side track of appellant under a contract stated in the majority opinion, and the plaintiff was awarded á judgment in the court below for the value of the .scales installed under this contract and taken out by the railroad company without notice to the appellee and over his protest, and, after having notice that the plaintiff had applied for and obtained an injunction in the chancery court against its so doing. I deem it unnecessary to set out the contract in this dissenting opinion as it has been set out in the majority opinion, but I desire to refer to clause 4 of this contract, which reads as follows:
*875“The party of the second part hereby agrees to take up and remove the said scale within thirty (30) days after being notified in writing by the party of the first part to do so, and if 'the party of the second part shall fail to comply with such request, the party of the first part shall have the right to take up and remove the said scale at the risk and expense of the party of the second part.”
Let us examine this clause and see when the right of the railroad company to remove the scales accrued. Under the terms of this clause the party of the second part was to have thirty days after being notified in writing by the party of the first part to do so, and then if the party of the second part, the appellee in this case, had failed to comply with the request, then, and not until then, would the railroad company have the right to remove them at all. This contract was the common contract made by the different railroad companies of the country in conducting its business, and is in aid of its duty as a common carrier. By means of this contract the railroad company gets the scale constructed in its track at the expense of another party, and gets all the benefit of weighing its own cars and freight at such scale .as if it were constructed by the company itself. But for this contract, and but for the scales being constructed by the plaintiff, it would have been either the duty, of the railroad company to itself construct suitable scales or to move the loaded car from the point in question to some other point for the purpose of being weighed. It is always necessary for the railroad company and shipper each to know what the weight of the shipment is, so that the rate adopted by the company under its tariffs may be applied to the shipment and its freight charges prepaid, or paid without dispute or litigation or vexatious misundertanding and disagreement. A contract of the nature involved here is highly beneficial to both the contracting parties, and it certainly was intended under this, contract that it should, exist for some time. It might be *876a thirty-day period, but it certainly could not be contended, under the contract in question, that the railroad company could have proceeded to remove these scales the day following their construction. ' The only right that the plaintiff would secure by constructing a pair of expensive scales, costing approximately two thousand dollars, in this case was the right to operate them at least for a period of thirty days, and that they could not be disturbed or interfered with until he had thirty days’ notice in which to make his arrangements and take care of his property. The plaintiff in his declaration charges:
“That the railroad company wholly damaged and destroyed and converted and disposed of to its own use plaintiff’s scales in question.”
The railroad merely filed a plea of the general issue; and the proof that there is no merit in the contention announced by the majority opinion is that the railroad company itself did not present, claim, or insist upon any such theory, but contends for the right to remove the scales without the thirty-day notice upon the theory of a necessity by reason of its being a common carrier, and that there was a defect in the scales dangerous to their operation. There are cases in. which this court may rightfully assume that parties have misconceived their, rights under a contract and may proceed properly to declare the law contrary to the theory adopted by the litigants in litigating their differences, but a great railroad company like the appellant, having enormous property interests and doing business in three or more states, and having on its legal staff the most eminent counsel to be found in the land, who certainly are capable of understanding and presenting the rights of the’ appellant, should cause the court to hesitate long and ponder well before it adopts the theory of the case not contended for, and which is tantamount to exercising a guardianship over the rights of such company, in my opinion. It must be remembered that in dealing with contracts of this kind, and in drafting them, that the company were ad*877visedly inserting a limited period of time in which the right granted could be revoked. If the company intended to reserve the right to revoke at any time, certainly it would have inserted language calculated to convey that meaning to the party with whom it was contracting. The company in this case undertook to show that it gave a notice to another party whom it supposed to have held the right to these scales, hut it had a copy of this contract somewhere in its files, and it would have been an easy matter for the company to determine who the proper party was. It certainly made no contract with any one other than the appellee herein, and it never contended, but practically admits throughout the case, both below and here, that the contract could not be terminated under thirty days’ notice, except in case of some pressing necessity. In other words, they do not plant themselves at all upon a construction of the contract adopted in the majority opinion. If the construction adopted in the majority opinion be correct, then, in a contract of tenancy at will the landlord could go and dispossess the tenant without any notice whatever, throw his household effects into the street, and, unless some of them were damaged or broken by so doing, he would not be responsible.
I think the present case shows a most deliberate and willful violation of the plaintiff’s rights by the appellant ; and, while the court below instructed the jury that punitive damages could not be allowed, and that question (in the nature of this appeal) is not involved here, still, I think it was a case for a proper granting of instructions on punitive damages. An attentive examination of the instructions requested by the railroad company appearing in the record will fail to disclose a request for an instruction submitting the theory upon which this case is decided. It is well settled that an unauthorized and unlawful taking charge of a person’s property amounts to a conversion. Judge Cooley, in discussing this ques*878tion in his valuable work on Torts (3d Ed.), vol. 2, p. 859, discusses this subject as follows:
“What Constitutes Conversion. — Any distinct act of dominion wrongfully exerted over one’s property in denial of his right, or inconsistent with it, is a conversion. ‘The action of trover being founded on a conjoint right of property and .possession, any act of the defendant which negatives or is inconsistent with such right amounts, in law, to a conversion. It is not necessary to a conversion that there should be a manual taking of the thing in question by the defendant; it is not necessary that it should be shown that he has applied it to his own use. Does he exercise a dominion over it in exclusion or in defiance of the plaintiff’s right1? If he does, that is in law a conversion, be it for his own or another person’s use.’ Warner, J., in Liptrot v. Holmes, 1 Ga. 381, 391. ‘Conversion which will sustain'trover must be a destruction of the plaintiff’s property, or some unlawful interference with his use, enjoyment, or dominion over it; an appropriation of it by the defendant to his own use, or to the use of a third person, in disregard of defiance of the owner’s rights; or a withholding of possession under a claim of title inconsistent with the title of the owner.’ Bolling v. Kirby, 90 Ala. 215, 7 So. 914, 24 Am. St. Rep. 789. While, therefore, it is a conversion where one takes the plaintiff’s property and sells or otherwise disposes of it, it is equally a conversion if he takes, it for a temporary purpose only, if in disregard of the'plaintiff’s right. Therefore, if one hire a horse to go to one place, and drive him to another, this is a conversion, though he return him to the owner. ‘The word conversion, by a long course of practice, has acquired a technical meaning. It means detaining goods so as to deprive the person entitled to the possession of them of his dominion over them.’ Martin, B., in Burroughes v. Bayne, 5 H. & N. 296, 302. ‘Any asportation of a chattel for the use of a defendant or a third person amounts to a conversion, for this simple reason: That it is an act inconsistent *879with the general right of dominion which the owner of the chattel has in it, who is entitled to the nse of it at all times, and in all places.’ Laverty v. Snethen, 68 N. Y. 522 (23 Am. Rep. 184).”
In 28 Am. & Eng. Enc. Law (2d Ed.), p. 679, the rule is stated as follows:
“It may be stated as a general rule that every act of control or dominion over personal property without the owner’s authority, and in disregard and violation of his rights, is, in contemplation of law, a conversion.”
At page 683 of the same work, under the head of “Effect of Return to, or Subsequent Acquisition of Possession by, Owner, ’ ’ the following appears:
“It seems to be well settled that trover for a conversion may be maintained, in case of an unlawful taking or exercise of dominion over the chattels of the plaintiff, though the property may have been returned to the plaintiff and accepted by him prior to the institution of the action, or though he may have reacquired possession by purchase from a third person or by means of an action of replevin.”
In the case of Johnson v. White, 13 Smedes & M. [Miss.] 584, p. 588, Justice Shaekey, speaking for this court, used the following language:
“But when goods are tortiously taken, the statute of limitations begins to run from the taking, for the tortious act is of itself a conversion. So an unlawful disposition of property rightfully in possession is a conversion, and the statute begins to run from the time of such disposition. And it is immaterial whether the plaintiff knew of the conversion or not, if no fraud was practised to prevent his knowledge. Angell on Limitations, 327, 328; Read v. Marble, 3 Johns. [N. Y.] 523.”
It seems to be thoroughly settled, and without dissent so far as I know, that a willful and wrongful taking possession of a person’s property is a conversion, and that after taking the property and dealing with it as though it were one’s own, a person cannot then tender back the *880property and claim that he is only liable for the damage done to the property. Having willfully elected to exercise ownership over the property, he cannot escape the responsibility for the value of the property. In the present case a railroad company sent its crew to take up this scale, without any notice whatever to the owner of the scale. The owner protested vigorously against such wrongful act, went so far as to procure an injunction, which the majority opinion says was not served at the time of the taking of the scale, but which the proof shows that the railroad company, through its agents, had notice ■ that the injunction had been granted, the proof showing that the party in charge, on getting such notice from the owner, went to the agent of the company at the place where the work was being done, and the agent told him ■he had not received notice, but no inquiry was made by the agent or employee of the road to see whether or not an injunction had in fact been issued. It in fact had been issued, as I understand the record, and, over both protest of the owner and a knowledge of his efforts to protect his rights under this contract, the railroad company proceeded to tear up and throw out of its track the scales of the plaintiff, and to take away a portion of it. I do not think a railroad can take such portion of a scale as it may desire and tender back to the owner the balance. Having taken part of it,' I think it was bound for the value of the entire property. The proof in this case abundantly shows that the property was valued at as much as, the judgment of the court amounted to, and I see no reason why this judgment should be disturbed. If the construction adopted by the majority becomes the accepted law of this state, then it will be impossible to have those tracks installed. It will impose on a railroad company the duty of installing such scales at many. points where it does not now install them at its own expense, and will impose a burden upon the railroad company, and, at the same time, will deprive people of the right and privilege of having scales at small places where *881freight may be weighed, so the shipper'may see that the weight of the railroad company is correct. It is inconceivable to me that, with the interpretation placed upon this contract by the majority opinion, any person not afflicted with thirty-second degree idiocy or eighteen-carat insane delusions would install, at a great expense, scales in a railroad spur or side track that may be thrown out by the company at will. Necessarily much of the material used in constructing a scale is wasted and destroyed in the removal thereof. The evidence in this case shows that the greater part of expense of installing such scales is lost and destroyed in the removal. The railroad company in this case wins a victory which it will live to regret.